                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF ALABAMA




In re                                                                           Case No. 21−31209
                                                                                Chapter 13
Latoya D Washington ,

        Debtor.


                          NOTICE OF RESCHEDULED CONFIRMATION HEARING


       PLEASE TAKE NOTICE that the confirmation hearing is rescheduled for September 30, 2021 at 11:00
AM at Phone: (877) 336−1839, Participant Code: 9617616, Host: Bill Livingston.


Dated September 3, 2021




                                                         Juan−Carlos Guerrero
                                                         Clerk of Court
